UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

)
GARDNER BRADLEY, )
)
Plaintiff, )
)

v. ) Civil Action No. 12-0080 (RJL)
)
UNITED STATES PAROLE )
COMMISSION, et al., )

) F I L E D
Defendants. )

JAN l 7 2013
Clerk, U.S. District & Bankruptcy
MEMORANDUM PINION Courts for the District of Columbia

January __[_G;, 2013
This matter is before the Court on Defendants’ Motion for Summary Judgment
[Dkt. #l l].l For the reasons discussed below, the motion will be granted
I. BACKGROUND
In the Superior Court of the District of Columbia, plaintiff was convicted of
assault on a police officer and destruction of property. See Defs.’ Corrected Mot. for
Summ. J. [Dkt. #12] ("Defs.’ Mot."), Attach. l (Sentencing Monitoring Computation
Data as of 12-15-2010). On completion of his prison term, on or about February 1, 2011,
plaintiff began to serve a five-year term of supervised release under the supervision of the
Court Services and Offender Supervision Agency ("CSOSA"). See Compl. at l-2 [Dl477 U.S. 242, 248 (l986). A party opposing summary
judgment "is obligated to produce affirmative evidence supporting the challenged aspects
of his claims by affidavit or other competent evidence." Mulhern v. Gates, 525 F. Supp.
2d 174, 186 (D.D.C. 2007). He must "do more than simply show that there is some
metaphysical doubt as to the material facts," Matsushita Elec. Imz’us. C0. v. Zem`th Radio
Corp., 475 U.S. 574, 586 (1986), and he cannot create a genuine dispute by relying on
conclusory assertions without any factual basis in the record. See Ass ’n of F light

AtIena’anz‘s-CWA v. U.S. Dep ’t ofTransp., 564 F.3d 462, 465-66 (D.C. Cir. 2009).

B. T/ze USPC ls Authorizea' 10 Impose and Modz'jj) Conditions of Supervised Release

Plaintiff does not dispute the fact of his South Carolina conviction. However, he
erroneously "believes that [the USPC] is abusing its authority" by imposing conditions on
the terms of his supervised release based on a 24-year old conviction. Compl. at 3. He
noted that the Superior Court did not include or authorize sex offender treatment as a part
of his criminal sentence. See z`d. And because the offenses of conviction are not sex
offenses, and absent a designation by the Superior Court that he is a sexual psychopath,

plaintiff has objected to long-term sex offender treatment. See z'd. at 2-3.

The USPC has jurisdiction over an offender serving a term of supervised release
imposed by the Superior Court.z D.C. Code § 24-133(c)(2) (providing that supervised
releasees are under CSOSA supervision and are "subject to the authority of the [USPC]
until completion of the term of supervised release"); z`cl. § 24-403.01(b)(6) ("Offenders on
supervised release shall be subject to the authority of the [USPC] until completion of the
term of supervised release."); see Foster v. Waz'nwrz'ght, 820 F. Supp. 2d 36, 38-39
(D.D.C. 201 l). lt may impose, modify or add to conditions of supervised release. See,
e.g., Taylor v. U.S. Parole Comm’n, 860 F. Supp. 2d 13, 15 (D.D.C. 2012); Denson v.
United States, 918 A.2d 1193, 1195 (D.C. 2006); see also 28 C.F.R. §§ 2.204, 2.2l8(a).
Furthermore, the USPC’s administrative authority over the execution of a sentence, see
Maa’a’ox v. Elzz'e, 238 F.3d 437, 445 (D.C. Cir. 2001), and its exercise of such authority in
no way usurps the authority of the Superior Court. See, e.g., Smallwood v. U.S. Parole
Comm’n, 777 F. Supp. 2d 148, 150 (D.D.C. 2011).

In short, the USPC had the authority to impose and to modify the conditions of
plaintiff s supervised release.

I11. CONCLUSION
There is no genuine issue of material fact in dispute, and plaintiff has not

countered the USPC’s showing that it is entitled to judgment as a matter of law.

2 Supervised release is considered the functional equivalent of parole. See Ana’erson v.
U.S. Parole Comm ’n, No. 10-1451, 2010 WL 5185832, at *2 (D.D.C. Dec. 22, 2010)
("For most purposes, supervised release is the functional equivalent of parole and the law
pertaining to the revocation of parole is applicable to the revocation of supervised
release.") (citations omitted); see also Jones v. Um`tea’ States, 669 A.2d 724, 727 (D.C.
1995) ("A supervised release revocation hearing is the functional equivalent of a
probation or parole revocation hearing.”).

Accordingly, the Court will grant summary judgment for defendant. An Order is issued

separately.

RIC J. LEON
United States District Judge